 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   KENNETH ALAN SIERRA,                              No. 2:17-cv-2611 KJM AC P
11                      Plaintiff,
12          v.                                         ORDER
13   CDCR DIRECTOR, et al.,
14                      Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. By findings and recommendations filed January 23, 2019, the undersigned

18   recommended dismissal of this action for failure to prosecute based on plaintiff’s failure to file an

19   amended complaint. ECF No. 28. However, plaintiff has now filed an amended complaint along

20   with a motion for an extension of time to file the amended complaint. ECF Nos. 30, 33.

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. Plaintiff’s motion for an extension of time (ECF No. 30) is granted and the amended

23   complaint is deemed timely filed.

24          2. The January 23, 2019 findings and recommendations (ECF No. 28) are withdrawn.

25          3. The court will screen the amended complaint in due course.

26   DATED: January 24, 2019

27

28
